DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 01/03/2022.
Claims 1-4 and 11-20 have been amended.  Claims 1-20 are currently pending.

Response to Arguments
Applicant amended the claim language to replace the term “master” with “primary”.  Examiner agrees the scope of the claims is not changed with the replacement of terms.
The claims as amended would be allowable provided the double patenting rejection is overcome.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10915803. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent effectively “anticipate” the claims of the instant application.


Instant Application
Claim 1:
A method comprising: 
obtaining, by at least one processor, a representation of a product label; 



processing and parsing, by the at least one processor, the representation of the product label to identify at least one piece of constituent information, associating one or more base attributes to each piece of the constituent information, and 

assigning one or more of the base attributes to one or more primary attributes that are descriptive of one of claims, ingredients, and nutritional information of a consumer product having the product label; 

storing, by the at least one processor, in a database the representation of the product label, one or more of the base attributes, and one or more of the primary attributes associated with the product label of the consumer product; 




receiving, by the at least one processor, a request about the consumer product having at least one or more of the base attributes; 
retrieving, by the at least one processor, at least a portion of the representation of the product label from the database based on one or more of the base attributes associated with the request and compliance information for the consumer product having the product label; and 




at least a portion of details of noncompliance when at least one piece of the constituent information is identified as impermissible according to the compliance information.
Patent No. 10,915,803
Claim 1:
A method comprising: 
ingesting, by at least one processor, text and graphics of product labels associated with consumer products to check compliance with rules pertaining to what can be included on the product labels; processing and parsing, by the at least one processor, the text and graphics of images of the product labels to identify at least one piece of constituent information from the text and graphics, associating one or more base attributes to each piece of the constituent information, and assigning one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the 
storing, by the at least one processor, in a database the images of one or more of the product labels, one or more of the base attributes, and one or more of the master attributes associated with each of the product labels of the consumer products, wherein the database also stores compliance information related to one or more of the consumer products; 

receiving, by the at least one processor, a first request about one or more of the consumer products having at least one or more of the base attributes; 
retrieving, by the at least one processor, at least a portion of one or more of the images of the product labels from the database based on one or more of the base attributes associated with the first request and the compliance information for each of the product labels associated .



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,521,708. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent effectively “anticipate” the claims of the instant application.
The following table illustrates the correspondence between claim sets.
Instant Application
Claim 1:
A method comprising: 
obtaining, by at least one processor, a representation of a product label; 





processing and parsing, by the at least one processor, the representation of the product label to identify at least one piece of constituent information, associating one or more base attributes to each piece of the constituent information, and 
assigning one or more of the base attributes to one or more primary attributes that are descriptive of one of claims, ingredients, and nutritional information of a consumer product having the product label; 




receiving, by the at least one processor, a request about the consumer product having at least one or more of the base attributes; 
retrieving, by the at least one processor, at least a portion of the representation of the product label from the database based on one or more of the base attributes associated with the request and compliance information for the consumer product having the product label; and 

transmitting, by the at least one processor, a representation of a label 

at least a portion of details of noncompliance when at least one piece of the constituent information is identified as impermissible according to the compliance information.
Patent No. 10,521,708
Claim 1:
An ingredient data system that ingests text and graphics of product labels associated with consumer products to check compliance with rules pertaining to what can be included on the product labels, the system comprising: a memory having instructions stored thereon; and at least one processor to execute the instructions to: process and parse the text and graphics of images of the product labels to identify at least one piece of constituent information from the text and graphics, associate one or more base attributes to each piece of the constituent information, and assign one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products having the product labels; store in a database the images of 
receive a first request about one or more of the consumer products having at least one or more of the base attributes; 

retrieve at least a portion of one of one or more of the images of the product labels from the database based on one or more of the base attributes associated with the first request and the compliance information for each of the product labels associated with the consumer products; and 
transmit via a network a representation of a label view to a user interface on a client computing device that displays one or .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/            Primary Examiner, Art Unit 2876